DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over KR. 1020010048187 to Oh in view of U.S. Patent Application Publication No. 20160136775 to Shinozaki.
Regarding claim 1, Oh teaches a support device for a substrate (Fig. 3, generally) comprising a support on which the substrate is loadable (Fig. 3, parts 24 and 23); a rotor that rotates the support (Fig. 3, parts 25 and 26); an oscillator that is configured to oscillate the substrate in a direction perpendicular to a surface of the substrate (Fig. 3, part 27; see machine translated Abstract as provided by Applicant).  Oh does not tech wherein the oscillator is configured to oscillate the substrate at a natural frequency of the substrate. 
Shinozaki teaches a substrate cleaning apparatus (see paragraph 5) wherein the substrate is vibrated/oscillated at a natural frequency of the substrate (see paragraph 13) in order to remove particles thereon (see paragraph 27).
Therefore it would have been obvious to have modified the invention of Oh with the vibrating/oscillating of the substrate at a natural frequency thereof all in order to achieve the predictable result of removing particles thereon.
Regarding claims 2-3, Oh in view of Shinozaki is relied upon as above in claim 1.  Oh in view of Shinozaki teaches that the substrate is vibrated/oscillated at a natural frequency of the substrate, thereby including the resonance frequency thereof.
Regarding claims 4-7, Oh in view of Shinozaki is relied upon as above in claim 1.  Oh in view of Shinozaki teaches that the device is configured to vibrate/oscillate the substrate across a frequency band (see Shinozaki, paragraph 14).  Oh in view of Shinozaki may not teach that the oscillator is configured to oscillate the substrate at a frequency band of 7.7 kHz to 23.1 kHz, 15.4 kHz, 0.085 kHz to 0.255 kHz, or 0.17 kHz.
However, wherein the general conditions of a claim are disclosed in the prior art to Oh in view of Shinozaki (vibrating/oscillating the substrate at a natural frequency thereof), it is not inventive to discover the optimum or workable ranges of 7.7 kHz to 23.1 kHz, 15.4 kHz, 0.085 kHz to 0.255 kHz, or 0.17 kHz by routine experimentation.  See MPEP 2144.05, II., A.
Further regarding claims 4 and 6, the claim language concerning “the substrate includes SiO2” as in claim 4 or “the particles on the substrate include SiO2” as in claim 6 are regarded as intended use as Applicant is claiming the support device and not the device to be cleaned, does not add further structural limitations to the claim, and because the apparatus of Oh in view of Shinozaki are capable of performing said intended use, the limitations of the claim are considered to be met.
Regarding claims 8-9, Oh in view of Shinozaki is relied upon as above in claim 1.  Oh in view of Shinozaki teaches wherein the rotor rotates the support about a rotation axis that vertically coincides with a center of the substrate (See Oh, Fig. 3, parts 25, 26 and 23); a center of the oscillator vertically coincides with the rotation axis (See Oh, Fig. 3, part 27); and wherein the support is disposed on one surface of the rotor (See Oh, Fig. 3, parts 24-26); the oscillator is disposed on another surface of the rotor (See Oh, Fig. 3, parts 25-27).
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over KR. 1020010048187 to Oh in view of U.S. Patent Application Publication No. 20160136775 to Shinozaki further in view of U.S. Patent Application Publication No. 20070068558 to Papanu et al. (Papanu).
Regarding claims 10-12, Oh in view of Shinozaki is relied upon as above in claims 8 and 1, respectively.  Oh in view of Shinozaki teaches that the support is disposed on one surface of the rotor (Fig. 3, parts 24-26).  Oh in view of Shinozaki does not teach that the oscillator is disposed on one surface of the support; the oscillator includes a plurality of piezoelectric elements, and the plurality of piezoelectric elements are arranged at equidistant intervals along a perimeter of the support; and wherein the oscillator includes at least one pair of piezoelectric elements, and the at least one pair of piezoelectric elements face each other with a center of the support interposed therebetween.
Papanu teaches a substrate cleaning apparatus (Fig. 4, generally) wherein an oscillator is disposed on one surface of a support (Fig. 4, parts 404 and 402, 409, 416); the oscillator includes a plurality of piezoelectric elements (Fig. 4, part 404), and the plurality of piezoelectric elements are arranged at equidistant intervals along a perimeter of the support (Fig. 4, part 404); and wherein the oscillator includes at least one pair of piezoelectric elements (Fig. 4, parts 404 on the sides of part 416), and the at least one pair of piezoelectric elements face each other with a center of the support interposed therebetween (Fig. 4, parts 404 on the sides of part 416) all in order to clean a surface of the substrate thereof (paragraph 8).
Therefore it would have been obvious to have modified the apparatus of Oh in view of Shinozaki with the configuration of the oscillator with plural piezoelectric elements as in Papanu all in order to achieve the predictable result of cleaning a surface of a substrate thereof.

Claims 16-23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20070068558 to Papanu et al. (Papanu) in view of KR. 1020010048187 to Oh further in view of U.S. Patent Application Publication No. 20160136775 to Shinozaki.
Regarding claims 16, Papanu teaches a substrate cleaning apparatus (Fig 4, generally) comprising: a substrate support device (Fig. 4, parts 402, 409, 416) on which a substrate is supportable (Fig. 4, part 408); a cleaning chamber that provides a space in which the substrate support device is accommodated (Fig. 4, part 401); a cleaning solution jet that sprays a cleaning solution toward the substrate (Fig. 4, part 414); wherein the substrate support device includes: a support on which the substrate is loadable (Fig. 4, part 402, 409, 416); and a rotor that rotates the substrate (Fig. 4, part 409).  Papanu does not teach an oscillator that oscillates the substrate in a direction perpendicular to a surface of the substrate, and wherein the oscillator is configured to oscillate the substrate at a natural frequency of the substrate.
Oh teaches a substrate processing apparatus (Fig. 3, generally) comprising an oscillator that oscillates the substrate in a direction perpendicular to a surface of the substrate (Fig. 3, part 27; see machine translated Abstract as provided by Applicant) all in order to remove particles therefrom (see machine translated Abstract as provided by Applicant).
Therefore it would have been obvious to have modified the device of Papanu with the configuration of the oscillator as in Oh all in order to achieve the predictable result of removing particles therefrom.
Papanu in view of Oh does not teach wherein the oscillator is configured to oscillate the substrate at a natural frequency of the substrate.
Shinozaki teaches a substrate cleaning apparatus (see paragraph 5) wherein the substrate is vibrated/oscillated at a natural frequency of the substrate (see paragraph 13) in order to remove particles thereon (see paragraph 27).
Therefore it would have been obvious to have modified the invention of Papanu in view of Oh with the vibrating/oscillating of the substrate at a natural frequency thereof all in order to achieve the predictable result of removing particles thereon.
Regarding claims 17-18, Papanu in view of Oh further in view of Shinozaki is relied upon as above in claim 1.  Papanu in view of Oh further in view of Shinozaki teaches that the substrate is vibrated/oscillated at a natural frequency of the substrate, thereby including the resonance frequency thereof.
Regarding claim 19, Papanu in view of Oh further in view of Shinozaki is relied upon as above in claim 16.  Papanu teaches wherein the cleaning solution jet includes: a jet nozzle that sprays the cleaning solution toward the substrate (Fig. 4, at part 414); a jet arm that includes the jet nozzle at one end thereof (Fig. 4, at part 414); and a jet rod that supports the jet arm (Fig. 4, between parts 414 and 428).
Regarding claims 20 and 23, Papanu in view of Oh further in view of Shinozaki is relied upon as above in claim 16.  Papanu teaches a substrate cleaning apparatus (Fig 4, generally) comprising: a substrate support device (Fig. 4, parts 402, 409, 416) on which a substrate is supportable (Fig. 4, part 408); a cleaning chamber that provides a space in which the substrate support device is accommodated (Fig. 4, part 401); a cleaning solution jet that sprays a cleaning solution toward the substrate (Fig. 4, part 414); a megasonic device that provides a cleaning solution including micro-cavitation toward the substrate (Fig. 4, parts 404 and 402; paragraphs 42-43); wherein the substrate support device includes: a support on which the substrate is loadable (Fig. 4, part 402, 409, 416); and a rotor that rotates the substrate (Fig. 4, part 409); and wherein the megasonic device includes: a cleaning solution container in which the cleaning solution flows in through an inlet and is sprayed toward the substrate through an outlet (Fig. 4, at part 415 along with arrows); and a cavitation generator that is contiguous to the outlet and generates micro-cavitation in the cleaning solution (Fig. 4, parts 404 and paragraph 43).  Papanu does not teach an oscillator that oscillates the substrate in a direction perpendicular to a surface of the substrate, and wherein the oscillator is configured to oscillate the substrate at a natural frequency of the substrate..
Oh teaches a substrate processing apparatus (Fig. 3, generally) comprising an oscillator that oscillates the substrate in a direction perpendicular to a surface of the substrate (Fig. 3, part 27; see machine translated Abstract as provided by Applicant) all in order to remove particles therefrom (see machine translated Abstract as provided by Applicant).
Therefore it would have been obvious to have modified the device of Papanu with the configuration of the oscillator as in Oh all in order to achieve the predictable result of removing particles therefrom.
Papanu in view of Oh does not teach wherein the oscillator is configured to oscillate the substrate at a natural frequency of the substrate.
Shinozaki teaches a substrate cleaning apparatus (see paragraph 5) wherein the substrate is vibrated/oscillated at a natural frequency of the substrate (see paragraph 13) in order to remove particles thereon (see paragraph 27).
Therefore it would have been obvious to have modified the invention of Papanu in view of Oh with the vibrating/oscillating of the substrate at a natural frequency thereof all in order to achieve the predictable result of removing particles thereon.
Regarding claims 21-22, Papanu in view of Oh further in view of Shinozaki is relied upon as above in claim 1.  Papanu in view of Oh further in view of Shinozaki teaches that the substrate is vibrated/oscillated at a natural frequency of the substrate, thereby including the resonance frequency thereof.

Response to Arguments
Examiner has carefully and thoroughly reviewed Applicant’s amendments and arguments in support of patentability, however, Examiner remains unconvinced.
Applicant’s amendments have converted claim language that was considered to be intended use into functional language.
Applicant’s primary argument is that the prior art to Papanu or Oh does not teach the amended functional language.
Examiner agrees, however, after an additional search and consideration Examiner has applied the prior art to Shinozaki.
All claims stand rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEE OSTERHOUT whose telephone number is (571)270-7379.  The examiner can normally be reached on 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BENJAMIN LEE OSTERHOUT
Primary Examiner
Art Unit 1711



/BENJAMIN L OSTERHOUT/Primary Examiner, Art Unit 1711